ALLEN, J.
The defendant, a dramshop keeper, was convicted of unlawfully suffering intoxicating liquors to he sold on Sunday on his dramshop'premises. His punishment was assessed at a fine of $125, and he appeals.
There are no assignments of error before us, and no briefs have been filed by either party to the record. However, it is our duty under the law to examine the record and render judgment thereupon. We have made a very careful examination of the record before us and find no reversible error therein. The case was well tried below, no errors appearing in rulings of the court upon the admission or exclusion of evidence, nor in respect to the instructions. There is abundant evidence to sustain the conviction, and the judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Norioni, J., concur.